Citation Nr: 0843057	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-36 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The veteran served on active duty from January 1990 to August 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2005 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, which denied the benefits 
sought on appeal.  The veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.

A hearing was held on September 23, 2008, in Portland, 
Oregon, before the undersigned Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.  The Board notes that the 
veteran was unable to attend that hearing due to medical 
reasons, but she requested that the hearing proceed in her 
absence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To provide the veteran proper notice and 
to secure her complete service personnel records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008).

In this case, the veteran has filed a claim for service 
connection for PTSD based on personal assault in service.  
The Board notes that VA has established special procedures 
for evidentiary development in cases of PTSD due to personal 
assault. Specifically, the RO must consider all of the 
special provisions of VA Adjudication Procedure Manual M21- 
1MR (M21-1MR), Part IV, regarding personal assault.  M21-1MR 
notes that personal assault is an event of human design that 
threatens or inflicts harm.  Examples of personal assault 
include rape, physical assault, domestic battering, robbery, 
mugging, stalking, and harassment. M21-1MR, Part IV, Subpart 
ii, 1.D.17.a.  M21-1MR also identifies alternative sources 
for developing evidence of personal assault, including 
private medical records, civilian police reports, reports 
from crisis intervention centers, testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, and personal diaries or journals. M21-
1MR, Part IV, Subpart ii, 1.D.17.g.

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes include a request to 
be transferred to another military duty assignment, 
deterioration in work performance, substance abuse, episodes 
of depression, panic attacks, anxiety without an identifiable 
cause, or unexplained economic or social behavior changes. 38 
C.F.R. § 3.304(f)(3) (2008); see Patton v. West, 12 Vet. App. 
272 (1999) (holding that certain special M21 manual 
evidentiary procedures apply in post-traumatic stress 
disorder personal assault cases).  

VA will not deny a claim for service connection for PTSD that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may also submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3) (2008).
	
In this case, the veteran was not provided a notice letter 
advising her of VA's special evidentiary development 
procedures.  In this regard, letters were sent to the veteran 
in March 2005 and May 2005, which informed her of what the 
evidence must show to establish a claim for service 
connection.  However, those letters did not advise her of the 
alternative sources of evidence that may be submitted to 
corroborate her claim of PTSD based on in-service personal 
assault. See M21-1MR, Part IV, Subpart ii, 1.D.17.g.

In addition, the Board notes that the veteran's complete 
service personnel records are not associated with the claims 
file, and it does not appear any attempt was made to obtain 
such records.  Thus, the RO should attempt to obtain and 
associate with the claims file the veteran's complete 
personnel records.

The Board also observes that the veteran has not been 
afforded a VA examination in connection with her current 
claim for service connection for PTSD.  If one or more of the 
veteran's stressors are verified, the RO should provide the 
veteran with a VA examination to determine whether she 
currently has PTSD that is related to a verified in-service 
stressor.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should provide the veteran a 
proper notice letter.  The letter must 
comply with the special provisions of VA 
Adjudication Procedure Manual M21-1MR, 
Part IV, regarding personal assault, 
including notification of the 
alternative sources of evidence the 
veteran may submit or evidence of 
behavioral changes that may support her 
claim. 38 C.F.R. § 3.304(f)(3).

The RO should also offer the veteran the 
opportunity to provide any additional 
information regarding her claimed in-
service stressors as well as inform her 
of the importance of providing as much 
detail as possible.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as identifying information 
concerning any other individuals 
involved in the events.

2.  To the extent that the veteran 
indicates the existence of any 
alternative sources of evidence or the 
RO determines that such sources may 
exist, the RO should request any 
potentially relevant documents from the 
appropriate source(s).

3.  The RO should request from the 
National Personnel Records Center or 
other appropriate service department 
source copies of the veteran's complete 
official military personnel file.  As 
set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  The veteran should be 
notified of the RO's attempts to locate 
her service personnel records as well as 
any further action to be taken.  If the 
records are unavailable from NPRC, the 
RO should contact the veteran for any 
copies she has in her possession.

4.  With the above information, the RO 
should undertake any and all further 
development action indicated by the 
evidence of record concerning the 
veteran's claim for service connection 
for PTSD.  The RO should review the file 
and attempt to verify the veteran's 
alleged in-service stressors.  If 
necessary, the RO may also submit any 
evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to 
whether it indicates that a personal 
assault occurred in service.

5.  After the above actions are 
completed, the RO should prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record as having 
occurred.  If no stressor has been 
verified, the RO should so state in its 
report. This report is then to be added 
to the claims folder. 

6.  If an in-service stressor is 
verified, the veteran should be afforded 
a psychiatric examination to determine 
the diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, but should include 
psychological testing including PTSD sub 
scales.

The RO should provide the examiner with 
a summary of the verified in-service 
stressors, and the examiner should be 
instructed that only these events may be 
considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
in-service stressors.  In particular, 
the examiner should state whether it is 
at least as likely as not the veteran's 
current PTSD is related to her verified 
in-service stressor.

 (The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of the conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and her representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



